Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3-5 and 7-14 are currently pending in the instant application.  Applicants have amended claims 1, 3 and 7 and canceled claims 2 and 6 in an amendment filed on June 12, 2022.  Claims 1, 3-5, 7 and 8 are rejected and claims 9-14 are considered allowable in this Office Action.

I.	Response to Remarks
Applicants amendment, filed on June 12, 2022, has overcome the rejection of claims 1-7 under 35 USC 103 as being unpatentable over Muller, et al. in view of Guo; and the rejection of claims 1-8 under 35 USC 103 as being unpatentable over Farkas, et al. in view of Guo, et al. and Muller, et al.  The above rejections have been withdrawn.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claims 1 and 5 contain the limitation “wherein the tumor-binding domain binds to a tumor associated molecular target selected from one or more of a tumor-specific cell surface protein, somatostatin peptide receptor-2 (SSTR2),….”  but then further down in the list “a tumor-specific cell surface protein” is mentioned a second time.  It is unclear what Applicants are attempting to claim with these limitations since they are duplicates. It is unclear whether Applicants were attempting to claim to separate tumor associated molecular targets or was “a tumor-specific cell surface protein” inadvertently listed twice.  Therefore, the claims are considered indefinite. To overcome the rejection,  Applicants are suggested to amend claims 1 and 5 to delete the duplicate limitation “a tumor-specific cell surface protein” found at the end of the claims.

IV.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626